Metcalf, J.
The first clause in the testator’s will gives to his wife, during her lifetime, all his real and personal estate after paying his debts, funeral charges, and the legacies named in the subsequent clauses. The eight subsequent clauses give to certain of his children and grandchildren pecuniary legacies to the amount of nine hundred and fifty dollars, and to Francis B. Smith, one of his sons, in full of his portion, the testator’s real estate in Kansas. No question is made as to the meaning of these first nine clauses. The question in the case is, what are the meaning and legal effect of the tenth clause ? Although that clause is confusedly and obscurely expressed, we think it is not void for uncertainty, but that we can reasonably deduce *197therefrom the testator’s intention. 1st. We cannot doubt that this clause was intended as a disposition of the residue of the property which was not bequeathed by the preceding clauses. The bequests in it can operate on nothing but that residue. 2d. We are of opinion that the notes mentioned in that clause, being without legal consideration, and not being gifts mortis causa, are to be deemed legacies to the several payees. They can have effect in no other way. Parish v. Stone, 14 Pick. 198 Loring v. Sumner, 23 Pick. 98. Longstaff v. Rennison, 1 Drewry, 28. We also think these notes are specific legacies, chargeable upon the aforesaid residue of the testator’s property. 3d. We are furthermore of opinion, that what may remain, after payment of the legacies given in the first nine clauses, and the specific legacies of the notes, is given, in equal shares, to Frederic O. Smith, Charlotte E. Smith, Grace E. Smith, Charles W. Smith, George W. Smith,’James J. Smith, Ann F. Wright, Mary B. Anthony, Catharine E. Dunbar, and Martha A. Smith, named in said clause.
The decree of the court will therefore be, that the administrator de bonis non of the testator, after making provision for payment of the legacies given in the first nine clauses of the testator’s will, appropriate the residue of the estate to the payment of the legacies given by the tenth clause, in manner following, namely, that out of said residue he pay the notes mentioned in said clause, as specific legacies chargeable upon said residue; and that he pay the remaining balance of said residue, in equal shares, to the ten persons who are therein named as legatees thereof “ in equal proportions.”